Cite as 2016 Ark. 114

                SUPREME COURT OF ARKANSAS
                                       No.   CR-15-779

                                                   Opinion Delivered   March 17, 2016

                                                   APPEAL FROM THE JEFFERSON
STATE OF ARKANSAS                                  COUNTY CIRCUIT COURT
                                APPELLANT          [35CR-12-366]

V.                                                 HONORABLE ROBERT H. WYATT,
                                                   JUDGE
BILLY GENE COBLE
                                  APPELLEE         AFFIRMED.



                       JOSEPHINE LINKER HART, Associate Justice

       Appellant, State of Arkansas, brought a criminal charge against appellee, Billy Gene

Coble, alleging that Coble had engaged in sexual indecency with a child, in violation of

Arkansas Code Annotated section 5-14-110(a)(4)(C) (Repl. 2013). A jury trial was held, and

at the close of the State’s case, the circuit court directed a verdict in Coble’s favor. The State

appeals, asking this court to declare error on a question of law. Particularly, the State argues

that the circuit court erred in its determination of what is meant by the phrase “another

person” in the criminal statute. We accept the appeal and affirm the circuit court’s decision.

       Rule 3(b), (c), and (d) of the Arkansas Rule of Appellate Procedure–Criminal,

authorizes this court to hear an appeal when the Attorney General, after inspecting the trial

record, is satisfied that error has been committed to the prejudice of the State and that the

correct and uniform administration of the criminal law requires such review. As a threshold

matter, we must consider whether the State has properly brought its appeal pursuant to this
                                    Cite as 2016 Ark. 114

rule. This court decides appeals brought by the State in criminal cases only when the issue is

narrow in scope, involves the interpretation of law, has widespread ramifications, and involves

the correct and uniform administration of the criminal law. State v. Thomas, 2014 Ark. 362,

at 3, 439 S.W.3d 690, 692. We dismiss appeals that only raise an issue of the application, not

interpretation, of a statutory provision. Id., 439 S.W.3d at 692. The issue before this court is

a narrow one of statutory interpretation and does not turn on particular facts. Our decision will

have widespread application and is required for the correct and uniform administration of the

criminal law. We hold that this is a proper State appeal.

       Given that this is solely a question of the interpretation of the criminal statute, a

recitation of the facts presented at trial is unnecessary, and we need only resort to an

examination of the statutory language. In pertinent part, Arkansas Code Annotated section

5-14-110(a)(4)(C) provides that “[a] person commits sexual indecency with a child if . . .

[w]ith the purpose to arouse or gratify his or her sexual desire or a sexual desire of another

person, a person who is eighteen (18) years of age or older causes or coerces a minor to expose

his or her sex organs to another person, and the actor is . . . [t]he minor’s guardian.” (Emphasis

added.) We emphasize the phrase, “another person,” as it is this phrase that the State asks this

court to interpret.

       In directing a verdict in Coble’s favor, the circuit court concluded that, as used in the

statute, the phrase, “another person,” means someone other than the defendant. In essence, in

interpreting section 5-14-110(a)(4)(C), the circuit court concluded that a guardian commits

the crime only if he or she causes or coerces a minor to expose his or her sex organs—not to
                                               2
                                    Cite as 2016 Ark. 114

the actor (who is the guardian) or the victim—but instead to another person.

       On appeal, the State asserts that the circuit court’s interpretation will lead to an absurd

result, as the intent of the statute is to protect minors from actors who are guardians of the

minors, and this court will not interpret a statute to lead to an absurd result. The State argues

that it “flies in the face of logic to read the statute to mean that a person in such a position

could escape criminal liability as long as he causes the child to expose himself or herself solely

to him (the actor) and not to a third person.” The State proposes that a “common-sense”

reading of the statute shows that the phrase “causes or coerces a minor to expose his or her sex

organs to another person” means to any person other than the victim, and that such a reading

does not exclude the actor as “another person.”

       On appeal, we consider statutory interpretation de novo. Thomas, 2014 Ark. 362, at 4,

439 S.W.3d 690, 692. In determining the meaning of a statute, the first rule is to construe it

just as it reads, giving the words their ordinary and usually accepted meaning in common

language. First Ark. Bail Bonds, Inc. v. State, 373 Ark. 463, 464–65, 284 S.W.3d 525, 527

(2008). We construe the statute so that no word is left void, superfluous, or insignificant, and

meaning and effect are given to every word in the statute, if possible. Id. at 465, 284 S.W.3d

at 527. When the language of a statute is plain and unambiguous and conveys a clear and

definite meaning, there is no need to resort to the rules of statutory construction. Id., 284

S.W.3d at 527.

       A plain reading of the statute indicates that the statute clearly differentiates among the

person (actor), the victim, and “another person.” The statute provides that a “person” (actor)
                                               3
                                     Cite as 2016 Ark. 114

commits the crime if with the purpose to arouse or gratify “his or her” sexual desire (meaning

the actor’s sexual desire) or a sexual desire of “another person,” a “person” (actor) causes or

coerces a “minor” to expose his or her sex organs to “another person.” In sum, there is an

actor who must cause or coerce the minor, for the gratification of either the actor or “another

person,” and the exposure to “another person.” Given that the statute specifically delineates

between the actor and “another person,” that same distinction must be carried forward

throughout the statute, and thus the exposure must be to “another person.”

       Our interpretation of the statute is supported by the examination of other provisions

of the statute. Section 5-14-110(a)(5) provides that a person commits the crime of sexual

indecency with a child if “[b]eing eighteen (18) years of age or older, the person causes or

coerces another person who is less than fourteen (14) years of age to expose his or her sex

organs or the breast of a female with the purpose to arouse or gratify a sexual desire of himself,

herself, or another person.” In that subsection, the exposure is not limited to “another person.”

Thus, the General Assembly, had it so intended, could have likewise written section 5-14-

110(a)(4) so that the subsection did not specify to whom the exposure must be made.1

       This court has observed that the State is not required to provide direct proof that an act

is done for sexual gratification if it can be assumed that the desire for sexual gratification is a

plausible reason for the act. Rounsaville v. State, 374 Ark. 356, 360, 288 S.W.3d 213, 216


       1
         We are unsure why the dissent believes that this paragraph suggests that Coble could
have been charged under section 5-14-110(a)(5). We did not. The purpose of our citation to
that subsection is to establish that statutory meaning may be gleaned from the examination
of statutory language.
                                                4
                                    Cite as 2016 Ark. 114

(2008). The General Assembly may have intended to preclude the chance of creating a

question of fact and the possibility of a criminal prosecution each time a guardian, such as a

mother or a father, asks a minor to expose his or her sexual organs to the mother or father for

some legitimate purpose.2

       Furthermore, even if this court were to conclude, as the State does here, that this

interpretation will lead to an “absurd” result, the State misunderstands this canon of statutory

construction. As has been noted, “The doctrine of absurdity is meant to correct obviously

unintended dispositions, not to revise purposeful dispositions that, in light of other provisions

of the applicable code, make little if any sense.”Antonin Scalia & Bryan A. Garner, Reading

Law: The Interpretation of Legal Texts 239 (2012). Under the State’s conception of the doctrine,

one could deem a statute as “absurd” even though the statute’s meaning is plain. Accordingly,

we affirm the circuit court’s interpretation.

       Affirmed.

       BRILL, C.J., and DANIELSON, J., dissent.

       PAUL E. DANIELSON, Justice, dissenting. The appellee in this case, Billy Gene

Coble, came home and found his fourteen-year-old daughter alone in her bedroom with her

seventeen-year-old boyfriend. The daughter was partially unclothed. After Coble sent the

boyfriend away, the daughter tearfully begged Coble not to punish her. Coble agreed not to



       2
        “Guardian” is defined as “a parent, stepparent, legal guardian, legal custodian, foster
parent, or any person who by virtue of a living arrangement is placed in an apparent position
of power or authority over a minor.” Ark. Code Ann. § 5-14-101(3) (Repl. 2013).
                                                5
                                     Cite as 2016 Ark. 114

ground her or tell other family members, provided that she expose herself to him. She

removed all of her clothes and, at her father’s direction, moved in various positions while he

watched. He asked permission to hug her, and she refused. The daughter testified that she

could see that her father was physically aroused. She reported the incident to police the

following day, and Coble was charged with sexual indecency with a child. At a jury trial, the

circuit court directed a verdict in Coble’s favor, finding that the State had failed to present

evidence on a required element of Arkansas Code Annotated section 5-14-110(a)(4)(C) (Repl.

2013).

         I cannot agree with the majority’s strained interpretation of section 5-14-110(a)(4)(C).

Construing this statute just as it reads, giving the words their ordinary and usually accepted

meaning in common language, it clearly requires that the actor cause or coerce the victim to

expose his or her sex organs to any person other than the victim. See, e.g., Hart v. State, 2014

Ark. 250 (explaining our standard for review of statutory-interpretation issues). “Another

person” includes the perpetrator. The majority’s contrary interpretation is nonsensical and

leads to an absurd result—namely, that there can be no criminal liability for the guardian of a

minor who, with the purpose to arouse or gratify his or her sexual desire, causes or coerces the

minor to expose his or her sex organs to the guardian. We have said time and again that we

will not interpret a statute in a manner that defeats its legislative purpose, nor will we interpret

a statute to lead to an absurd result. See, e.g., State v. Colvin, 2013 Ark. 203, 427 S.W.3d 635.

         To the extent that the majority suggests that Coble could have been charged and

convicted under section 5-14-110(a)(5), I note that that section applies only to victims who
                                                6
                                     Cite as 2016 Ark. 114

are less than fourteen years of age. Ark. Code Ann. § 5-14-110(a)(5) (Repl. 2013). The

victim in this case was fourteen years old at the time of the alleged offense; accordingly, section

5-14-110(a)(5) would not apply.

       For these reasons, I dissent and would declare error in the circuit court’s interpretation

of the statute.

       BRILL, C.J., joins in this dissent.

       Leslie Rutledge, Att’y Gen., by: Rachel Kemp, Ass’t Att’y Gen., for appellee.




                                                7